Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7-13-2022 have been fully considered but they are not persuasive.
Applicant asserts that because Bettelini’s system can touch along a longitudinal element it doesn’t meet the limitations “protruding in a radial direction orthogonal to the direction of said main axis”. This argument is unpersuasive. The reference has a radially extending elements to meet for the express purpose of preventing axial movement beyond the permitted region. See 9 and 24 figure 3. Applicant seems to equate the presence of a longitudinal component as precluding the existence of a radial component. On both sides there is a radial extension explicitly disclosed. See figure 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bettelini (US 2002/0141292).
With regard to claim 1 Bettelini discloses a motor group comprising: 
a plurality of motor modules (figure 3), each of the plurality of motor modules including 
a plate (8, 9) configured to secure said module (figure 3) to a display mechanism (claim 1), 
motor (12) configured to drive at least one display wheel set (2, 15, 7), and 
a center pipe (7 or 23) fixed on the plate (9), said center pipe including 
at least one main bore (figure 3) or a main guide bearing surface (figure 3) configured to receive or guide in rotation (figure 3), about a main axis (figure 3), the at least one display wheel set (2, 15, 7), being an outer wheel set (2) surrounding said center pipe and being guided on the main guide bearing surface (figure 3), 
wherein said display mechanism includes at least one 
axial stop (9/24 figure 3) configured to limit an axial movement in a direction of said main axis between said center pipe and said display wheels set based on a predetermined value (figure 3), and wherein said at least one axial stop is 
a protruding surface of said center pipe (figure 3 part of 9 protruding to block 2 or 24) that touches said display wheel set (figure 3), the protruding surface protruding in a radial direction orthogonal to the direction of said main axis (24 figure 3).

With regard to claim 4 Bettelini discloses the motor group according to claim 1, 
said axial stop is a second protruding surface of said center pipe (2, 9, 24), including, facing said plate (figure 3), a second end surface arranged to form a stop with respect to a second upper face of said outer wheel set (the outer wheel sets are held axially between respective components, 9, 24)

    PNG
    media_image1.png
    198
    137
    media_image1.png
    Greyscale
 (figure 3)

    PNG
    media_image2.png
    296
    335
    media_image2.png
    Greyscale
 (figure 3)
and wherein said outer wheel set (figure 3) includes, on the opposite side to said second upper face and as close as possible to said plate (figure 3), a second end face opposite to an intermediate face of said center tube (figure 3), and wherein the relative displacement of said outer wheel set (2, 15) with respect to said center pipe (23, 7) is limited on the upper level by an abutting engagement between said second stop surface and said second upper face (figure 3), and, on an intermediate level located between said plate and said upper level, by an abutting engagement between said second end face and said intermediate face (figure 3).

With regard to claim 10 Bettelini discloses a timepiece (title) movement (abstract) including the at least one motor group according to claim 1.

With regard to claim 11 Bettelini discloses a watch (paragraph 4) including the at least one movement according to claim 10 (title, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-10-22
/SEAN KAYES/Primary Examiner, Art Unit 2844